Filed 6/26/15 In re Jocelyn C. CA4/3




                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re JOCELYN C. et al., Persons Coming
Under the Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G051400
     Plaintiff and Respondent,
                                                                       (Super. Ct. Nos. DP025653 &
                v.                                                     DP025654)

S.R.,                                                                  OPINION

     Defendant and Appellant.


                     Appeal from a judgment of the Superior Court of Orange County, Andre
Manssourian, Judge. Affirmed.
                     Brent Riggs, under appointment by the Court of Appeal, for Defendant and
Appellant.
                     Nicholas S. Chrisos, County Counsel, Karen L. Christensen and Jeannie Su,
Deputy County Counsel, for Plaintiff and Respondent.
              S.R. (mother) appeals from a judgment declaring her two daughters, ages
seven and five, dependents of the court pursuant to Welfare and Institutions Code section
360, subdivision (d) and removing them from her custody. Mother contends the removal
order must be reversed because: (1) the trial court violated her rights under the Fifth
Amendment of the United States Constitution when it required her to testify at the
combined jurisdictional and dispositional hearing; and (2) the admissible evidence
adduced at the hearing was insufficient to support determinations the children would be
at substantial risk of harm if returned to her custody and that there were no reasonable
means by which they could be protected without removing them from her custody.
              We affirm. Because a dependency case is a civil action, rather than a
criminal proceeding against mother, she had no absolute right not to testify under the
Fifth Amendment. Instead, as mother acknowledges in her reply brief, the burden was on
her, as the person claiming the privilege against self-incrimination in a civil proceeding,
to show the disputed testimony might tend to incriminate her. Yet her briefs on appeal
are devoid of any suggestion she did so, and we find no evidence of it in the record. Nor
does she explain why the trial court erred by electing to assess her right to invoke the
Fifth Amendment on a question-by-question basis. Moreover, even if the court did err by
compelling her to answer any of the questions posed to her, the error was harmless
beyond a reasonable doubt.
              Mother’s challenge to the sufficiency of the evidence likewise fails. The
evidence underlying the jurisdictional finding reflected an array of specific issues the
juvenile court could properly infer were symptoms of a more pernicious problem –
whether an unresolved drug problem, mental illness or some other as yet unidentified, but
comparable concern – which undermined mother’s ability to parent, and consequently
placed her children at substantial risk if left in her custody. Thus, the fact mother has
been able to address some of the specific issues identified by the Orange County Social
Services Agency (SSA) in the period since it first detained her children, did not obligate

                                              2
the court to conclude that more fundamental problems were also resolved, and thus that
the children were no longer at risk of harm in her custody.


                                           FACTS


              Mother’s three children, A.C. age seven, Jocelyn C., age five, and a son,
David S., age two, were taken into protective custody in November 2014. David was
later placed in the custody of his father, and is not a subject of this appeal. The children
were taken into custody by police after mother exhibited “signs of paranoia” when she
took her children to the Santa Ana Regional Center (SARC) office to speak with a social
worker. Mother related to the social worker she had acquaintances who would give her
food and drinks that made her very sleepy. She also claimed that one friend in particular
has entered her home while she is sleeping and cut out pieces of her hair. The police
were contacted, and on that same day, mother allowed police officers to enter her
apartment. The officers reported the apartment to be filthy, infested with cockroaches,
and emitting a terrible stench. They also reported there was no food in the apartment for
the children to eat.
              An SSA social worker interviewed A. that same day, and described her as
appearing in good health, albeit somewhat unkempt and dirty. A. reported her family
needed help, because Paloma, her mother’s friend, is “mean” to them. When asked to
clarify, A. related that her mother will fall asleep during the day, and during the night,
and A. sometimes cannot wake her up. The children then stay alone in the apartment
until their mother wakes up. Sometimes, while her mother is sleeping, Paloma will come
into the apartment and cut her mother’s hair, or say mean things to her. Paloma also
takes things from the apartment. A. explained that Paloma was able to get into the
apartment by getting the keys from the manager or sometimes by just knocking hard on
the door until they open it. A. also claimed Paloma will yell at them or pull David around

                                              3
by his shirt. Paloma also told A. that if she told anyone what Paloma did, her mother
would go to jail and the children would have to stay with Paloma. A. also stated that
there is little food in the apartment and sometimes her mother will buy them something to
eat.
              In a separate interview a few weeks later, A. acknowledged the family’s
apartment was dirty, and reiterated they did not have very much food to eat. A. explained
the house was dirty because “bad people” came in and made it dirty. A. stated her
mother received a lot of visitors, including Paloma, and when they visited, the adults
would enter her mother’s bedroom and close the door. A. said she could hear music from
inside the bedroom, and had also observed her mother smoke from a cigarette and from a
glass pipe. She described a white substance used in the pipe, and stated she had seen her
mother wrap the white substance in a bag and place it in the closet.
              Jocelyn was also interviewed on the day the children were taken into
custody. Like A., Jocelyn was described as appearing healthy, and she was also generally
well groomed. Jocelyn related that mother “sleeps all day” and they are unable to wake
her up. She also stated mother’s friend Paloma is mean to them. Jocelyn claimed Paloma
says she is going to call the police and say mother has stolen things. Jocelyn believed
Paloma is mean to mother because mother does not have the money to pay rent. Jocelyn
denied, however, that Paloma was in the home when her mother fell asleep.
              When interviewed a second time, a few weeks later, Jocelyn stated that
mother has many friends who visit, and during those visits the adults go into mother’s
bedroom while the children play in the living room. Jocelyn said she could hear music
coming from inside the bedroom, and she can smell smoke, which she described as
“smell[ing] dirty.” She stated mother told her not to tell any social worker that mother
smokes.
              Mother was interviewed as well. On the day the children were taken into
custody, mother explained that everything began two weeks before. She stated she had

                                             4
previously met some friends near her apartment complex. At first, everyone got along
well. However, two weeks earlier, she began to notice that when she was with these
friends, she would begin to feel tired and sleepy. She would be speaking with these
friends at the dining table and suddenly “pass[] out.” She experienced body aches and
began feeling ill. Mother also began noticing things were missing from her home, and
that “she had pieces of hair missing.” It was A. who told mother that while she was
passed out her friends would do things to her, like kick her, call her names, and pinch her
with something on her neck. Although mother did not remember any of this happening,
and did not observe any marks on her neck, she believed A.
              In fact, earlier that same day, mother had been relating to Paloma how hurt
she was that these people would treat her that way, and Paloma gave her a hug. After
Paloma left, A. told mother that Paloma had cut a piece of her hair during the hug.
Although mother had not felt anything, or noticed Paloma doing that, she believed her
daughter’s claim. When asked why she continues to associate with Paloma if she
believes what A. described, mother did not answer directly, but stated instead she planned
to move soon. Mother also acknowledged she sometimes left the children alone with
Paloma while she went out to pick up recyclables.
              When asked why she had brought the children to the public assistance
office that day, mother responded she had wanted to inform the social worker that she
had been keeping the children out of school for the past week or so because she was
afraid Paloma would kidnap them or do something else to them. Mother also stated she
had “passed out” three or four times in the past two weeks, always when Paloma is
present. Mother denied any issues with drugs or alcohol, although she acknowledged that
if drug tested, she might test positive for Xanax or methamphetamine because those were
drugs used by one of her friends.
              SSA filed a jurisdictional petition alleging dependency jurisdiction over the
children was proper based on Welfare and Institutions Code section 300, subdivision (b)

                                             5
on the basis of failure to protect. This allegation was based on the following alleged
facts: (1) mother may have an unresolved problem with substance abuse or mental
illness, based on her claimed belief that her friends had been drugging her, causing her to
get sleepy or pass out, and then cutting out pieces of her hair, as well as her
acknowledgement that if tested for drugs, she might test positive; (2) on numerous dates,
mother had fallen asleep during the day, when she was the sole caregiver for her children,
and that on those occasions the children had been unable to rouse mother to take care of
their needs; (3) on some of those occasions, mother’s friend, Paloma, had forced her way
into the home to mistreat mother and steal items; (4) although A. has reported Paloma’s
mistreatment and theft to mother, mother continues to associate with Paloma and has
made plans to share a new residence with Paloma; (5) mother has left the children in the
care of Paloma, who has verbally and physically abused them, and then kept them out of
school based on her fear that Paloma would kidnap them; (6) Paloma has threatened the
children that if they report her conduct, they will be taken away from mother, placed with
her, and she will hurt them; (7) the home where mother resided with children was filthy
and unfit for the children, with piles of clothing, debris and broken furniture, a terrible
smell, and the only food on the premises was meat and a gallon of milk; and (8) the
whereabouts of the children’s fathers were unknown, and the daughters’ father had no
contact with the children in years.
              When questioned about those alleged facts, mother characterized only the
last one as “false,” because David’s father remained in contact. She acknowledged the
other allegations were either “partially true” or “true,” except for the one pertaining to the
condition of the home. She responded “don’t know” to that one. Then, in an explanation
characterized by the social worker as “scattered and difficult to follow,” mother
acknowledged there was no food in the apartment’s refrigerator because it was not
working, but claimed the freezer worked. She also stated the apartment was cluttered
with what appeared to be broken furniture because she had disassembled a sofa to access

                                              6
the metal inside for recycling. She also mentioned she and the children had not slept in
the apartment because the light bulbs were not working.
              David’s father was also interviewed, and stated he had separated from the
mother in April 2014. When asked if he ever suspected mother might be suffering from a
mental illness or substance abuse problem, he said she would often go to sleep very late,
and slept a lot during the day. On more than one occasion, he asked her if she was using
drugs and she would respond by getting defensive and upset. He also related that she had
told him she felt someone was watching her, and she began using her cell phone to record
random sounds. He claimed that when he confronted mother about what appeared to be
irrational behavior, she would cry.
              On November 13, 2014, the court ordered the children detained and ordered
mother to submit to testing for drugs and alcohol. The court ordered SSA to prepare a
case plan and provide reunification services as soon as possible. Mother was given a
minimum of 12 hours per week of monitored visitation.
              On November 26, the children were placed in the care of their maternal
aunt. Mother visited the children regularly.
              Between December 3 and December 29, mother tested negative for drugs
on four occasions. However, she failed to show up for drug testing on two other
occasions, claiming she once mistakenly went to a collection site that only accepted
males, and once could not go because the test conflicted with a doctor’s appointment she
had scheduled in connection with her pregnancy. The social worker characterized those
excuses as “reasonable,” but emphasized that “any missed test is concerning to me.”
              The court held a jurisdictional hearing on December 17, 2014. Mother
submitted on the allegations of the petition, and the court sustained the petition. The
court then continued the matter for a contested disposition hearing on January 13, 2015.
              At the dispositional hearing, the social worker testified consistently with
the information contained in SSA’s reports. She stated she believed mother might have

                                               7
an unresolved mental illness, citing mother’s belief that her friend Paloma would enter
her home while mother was sleeping and cut her hair. She also described mother’s
explanation of her circumstances as scattered and difficult to follow, because “she didn’t
remain on a topic for any length of time.” The social worker believed mother had not
properly supervised her daughters and would not do so if they were returned to her
custody. She pointed to the daughters’ statements that they were sometimes unable to
wake mother when she was sleeping, and explained that because the children were so
young, they were at risk of harm if they could not wake up their parent.
              Although the social worker acknowledged that mother was, by that point,
attributing her deep sleep to the fact she was in the early stages of pregnancy, the social
worker herself did not believe that pregnancy fatigue would satisfactorily explain a sleep
so deep she could not be roused. The social worker was concerned mother suffered from
a substance abuse problem, noting the children’s descriptions of what appeared to be drug
activity in the home. While mother had not tested positive for drugs since the children
were detained, the social worker noted she had missed two tests. She acknowledged
mother’s explanations for those missed tests were reasonable, but explained it’s always a
concern when a parent misses a drug test “[b]ecause she could have been using during
[that] time and not testing.”
              The social worker agreed mother “seem[ed] like she’s in a better place [by
the dispositional hearing] than she was in November,” but remained concerned that
mother “doesn’t have a clear understanding as to why the children were removed.”
              Mother was also called to testify at the hearing. Her counsel informed the
court that mother wished to invoke her Fifth Amendment right not to testify. When the
juvenile court suggested that mother’s testimony could proceed on a “question-by-
question basis,” her counsel expressed the belief mother could “globally invoke her Fifth
Amendment privilege, and that is her preference.” The court responded “that does not
seem to me to be the state of the law as it relates to dependency matters,” and then stated

                                              8
it would “require that [mother] testify for right now. . . . If at any point you choose to
invoke her rights we can take it on a question-by-question basis.” Thereafter, mother was
sworn in, and her counsel reiterated that she would have a “continuing objection” based
on the Fifth Amendment.
              SSA’s counsel then asked mother essentially two questions, beginning with
“Can you tell the court why it was that your children were removed from your care?” No
objection was interposed to this specific question, nor did mother’s counsel make any
showing as to how mother’s answer might incriminate her. Instead, mother simply
answered the question by explaining she had been notified she was being evicted from
her apartment and was having difficulty finding another place to live for herself and her
children. She acknowledged her apartment was not in appropriate shape to live in by the
time the police visited on the day her children were detained, but explained she and the
children were no longer living there by that time. She was also asked whether she had
“any concerns about what was going on in your home at the time the kids were
removed?” Again, no objection was interposed to this question specifically, and mother
responded only that she was concerned the apartment manager was evicting them from
the apartment, and she “didn’t want to have my children go through that experience.”
              In its ruling, the juvenile court ordered that the children be removed from
mother’s custody and placed in the custody of SSA. The court pointed out there were
“[s]ome very bizarre facts before us in this proceeding[].” The court then explained its
finding that there would be a substantial risk of harm to the children’s physical or
emotional well being if left in mother’s custody: “Having heard about the issues as
recently as November with this lady Paloma and the statements that are made about what
happens in the middle of the night, whether it’s pricking mother in the neck, whether its
administering drugs in her food, mother’s food, mother feels that she might have
involuntarily ingested methamphetamine and Xanax through food administered to her by
Paloma, the strange testimony that we’ve heard and evidence we’ve read about in the

                                              9
reports about cutting mother’s hair, really the . . . point to be taken from all of that is not
whether or not any of that is true. If it is true, the children are definitely at risk of danger
and detriment, because strange people are coming in and out of the house at all hours of
the night and doing very bizarre things that could easily impact the children in a negative
way, giving her drugs, cutting mother’s hair, other violent acts upon the children,
discipline on the children. That’s if it’s true. [¶] If it’s not true, mother believes it to be
true. Mother reports it to the social worker as if it’s true. Mother relates stories told to
her by her children and believes those stories to be true. Also a no-win situation for the
mother, because in that scenario the kids are in danger and at risk of detriment because
anyone who believes those things to be true, if they are not true, would be so paranoid
and so delusional that they would have mental health issues . . . and/or substance abuse
issues. [¶] So mother finds herself in a situation where she cannot escape the fact that the
only conclusions to be drawn by all these bizarre facts is that the children are at risk.”
(Italics added.)
              The court adopted a case plan which included reunification services for
mother, and required she participate in counseling and parenting classes, undergo
psychological and psychiatric testing, and drug testing. The court also ordered that
mother be allowed supervised visitation four times per week.


                                        DISCUSSION


1. Background Law
              Welfare and Institutions Code section 300, subdivision (b) authorizes the
juvenile court to take jurisdiction over a child when it finds the child has suffered, or
there is a substantial risk the child will suffer, serious physical harm or illness as a result
of: (1) the failure or inability of his or her parent to supervise or protect the children
adequately; (2) the willful or negligent failure of the child’s parent to supervise or protect

                                               10
the child adequately from the conduct of the custodian with whom the child has been left;
(3) the willful or negligent failure of the parent to provide the child with adequate food,
clothing, shelter, or medical treatment; or (4) the inability of the parent to provide regular
care due to the parent’s mental illness, developmental disability, or substance abuse. In
this case, SSA alleged that A. and Jocelyn were at substantial risk of harm for all of those
reasons except the third one; there was no allegation the children were at substantial risk
of harm due specifically to mother’s failure to provide them with adequate food, clothing,
shelter or medical treatment.
              After jurisdiction is established in a dependency case, the court must hear
evidence to determine the proper placement of the child during the pendency of the case.
However, “[a] dependent child shall not be taken from the physical custody of his or her
parents or guardian or guardians with whom the child resides at the time the petition was
initiated, unless the juvenile court finds clear and convincing evidence of [specified]
circumstances, [including that] [t]here is or would be a substantial danger to the physical
health, safety, protection, or physical or emotional well-being of the minor if the minor
were returned home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s parent’s or
guardian’s physical custody.” (Welf. & Inst. Code, § 361, subd. (c)(1).)
              On appeal, we will uphold the juvenile court’s dispositional order if it is
supported by substantial evidence. (In re Heather A. (1996) 52 Cal.App.4th 183, 193.)
And “[o]n review of the sufficiency of the evidence, we presume in favor of the order,
considering the evidence in the light most favorable to the prevailing party, giving the
prevailing party the benefit of every reasonable inference and resolving all conflicts in
support of the order.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 576.) Moreover,
“‘[t]he sufficiency of evidence to establish a given fact, where the law requires proof of
the fact to be clear and convincing, is primarily a question for the trial court to determine,



                                              11
and if there is substantial evidence to support its conclusion, the determination is not
open to review on appeal.’” (Crail v. Blakely (1973) 8 Cal.3d 744, 750.)


2. Mother’s Invocation of the Fifth Amendment
              Mother first asserts the court erred by requiring her to testify after she
invoked her right not to testify under the Fifth Amendment. The assertion is
unpersuasive. While a parent can invoke the Fifth Amendment as a basis for refusing to
testify in a dependency case (In re Mark A. (2007) 156 Cal.App.4th 1124, 1133-1136),
mother failed to do so properly in this case.
              The Fifth Amendment offers protection from compelled testimony in two
situations: First, it affords the defendant in a criminal case an absolute right not to
testify; and second, it protects any witness in a civil case from being compelled to offer
testimony which may tend to incriminate him or her. (Hudec v. Superior Court (2015) 60
Cal.4th 815; see Evid. Code, §§ 930 [codifying absolute right not to testify as defendant
in a criminal case], 940 [codifying right to refuse disclosure of any matter that might tend
to self-incriminate].)
              Because this is not a criminal case – and no criminal charges were pending
against mother with respect to any circumstances related to this case – mother had no
absolute right to refuse to testify. Instead, she was entitled only to refuse such testimony
as might tend to incriminate her. Moreover, as mother herself points out in her reply
brief, when the privilege is invoked in a civil case, the burden is on the person claiming
the privilege to show that the proffered evidence might tend to incriminate. (Evid. Code,
§ 404.) It is not enough for such a witness to simply invoke the privilege in the blanket
manner that a criminal defendant would be entitled to do.
              But in this case, that is all mother did. She simply invoked the privilege,
claiming she had a right to do so “globally,” and implicitly rejected the juvenile court’s
determination that the issue would have to be addressed on a “question-by-question

                                                12
basis.” In fact, mother made no attempt to invoke her Fifth Amendment rights in
response to any specific question posed to her, and made no attempt to show how her
potential answers to any of those specific questions might have the tendency to
incriminate her. Under those circumstances, the juvenile court did not err by compelling
her testimony.
              But even if the court had erred, we would conclude the error was harmless
beyond a reasonable doubt. (See In re Mark A., supra, 156 Cal.App.4th at pp.1144-
1146.) Mother herself suggests in her reply brief that “if this court eliminates from its
consideration the mother’s testimony to the extent deemed supportive of the juvenile
court’s orders, then . . . mother seeks no more . . . as to her Fifth Amendment claim.” We
have no trouble doing so. Mother’s testimony was brief and largely nonsubstantive; it
did not even touch on the specific circumstances cited by the juvenile court in deciding
the children must be removed from her custody. And because the court’s ruling was
entirely supported by other evidence in the record, the error, if any, in compelling mother
to testify could not have affected the outcome.


3. The Evidence was Sufficient to Uphold the Dispositional Order
              Mother next contends the court’s decision to remove the children from her
custody was not supported by clear and convincing evidence there was any substantial
danger to their physical or emotional well-being if left in her custody. “[O]n appeal from
a judgment required to be based upon clear and convincing evidence, ‘the clear and
convincing test disappears . . . [and] the usual rule of conflicting evidence is applied,
giving full effect to the respondent’s evidence, however slight, and disregarding the
appellant’s evidence, however strong.’” (Sheila S. v. Superior Court (2000) 84
Cal.App.4th 872, 881.)
              Essentially, mother argues the finding of substantial danger was
unsupported because there was no evidence the children had actually been harmed

                                             13
previously, they were of a sufficient age that they could complain if subjected to any
future abuse, there was no evidence that Paloma was still “in the picture,” and mother’s
new home had been “cleaned up.” Mother also argues that because neither SSA nor the
court could decide with any degree of certainty that mother had a substance abuse
problem or a mental health problem, there was no clear and convincing evidence of
either. Again, we find these arguments unpersuasive.
              Just because the children have not yet been harmed in mother’s care does
not establish their circumstances haven’t placed them at substantial risk of danger. An
unguarded swimming pool represents a significant danger to small children, even before
someone falls in. And the fact these children are old enough to complain about future
abuse should it occur, is no substitute for protecting them from that abuse. As for
Paloma, the juvenile court made it clear that it was mother, not Paloma, who was the
primary concern here. Whatever danger Paloma may have represented, it was mother’s
responsibility to protect her children from it, and she failed to take reasonable steps to do
that. The evidence showed mother believed Paloma was coming into the home while she
slept and doing bizarre things such as cutting pieces of her hair. She also suspected
Paloma of drugging her food or drink, and was afraid Paloma would kidnap the children.
Yet mother never reported these nefarious activities to the police, and her only significant
reaction was to take her children out of school so Paloma could not find them to kidnap
them.
              Further, the inability of either SSA or the court to specify with certainty
whether mother had a substance abuse problem or a mental health problem does not
undermine the court’s ruling. Based on the evidence in this case, both SSA and the court
could conclude with sufficient certainty that mother was not acting reasonably or
rationally and her behavior was putting the safety of her children at risk. Those
conclusions are sufficient to support the court’s decision without regard to the precise
cause of that behavior. Similarly, mother’s assertion that her bouts of “deep sleep” were

                                             14
just as likely to be caused by her pregnancy as by substance abuse would not change
anything even if the juvenile court believed it. The fact mother sleeps so deeply that she
cannot be awakened by her small children when they need something suggests she is
unable to provide them with adequate supervision. Determining why that occurs is an
important step toward addressing the problem, but merely identifying a possible benign
cause is not the same thing as resolving the problem.
                Mother also asserts there was insufficient evidence to support the required
determination that “there are no reasonable means by which [the children’s] physical
health can be protected without removing [them from mother’s] physical custody.”
(Welf. & Inst. Code, § 361, subd. (c)(1).) Mother contends her daughters would have
been adequately protected by a combination of lesser measures the court failed to even
consider – e.g., she suggests the court could have simply ordered her to keep the family
home clean, to engage in drug testing, refrain from entertaining nonfamily guests in the
home or consuming any food or beverages prepared by others, and to keep Paloma away.
She also suggests the court could have directed SSA to conduct “unannounced visits to
the family’s home” to ensure mother was complying with these orders. The argument is
unpersuasive.
                First, in the absence of affirmative evidence to the contrary, we must
presume the juvenile court did consider all reasonable alternatives before concluding
there were no reasonable means by which the children’s physical health could be
protected without removing them from mother’s custody – including the combination of
court orders and SSA monitoring that mother contends would have been sufficient.
                And second, we have no problem concluding the court acted properly in
rejecting the combination of court orders and SSA supervision that mother touts. As we
have already explained, the juvenile court’s primary concern was that mother was either
suffering from an underlying mental illness or substance abuse problem that caused her to
falsely believe her friends were drugging her and abusing both her and her children, or

                                              15
she was correct in believing her friends were engaging in those behaviors. Either way,
mother failed to take even the most basic steps to protect herself and her children from
those perceived dangers – suggesting a fundamental deficiency in her parenting and
coping skills that cannot simply be “court-ordered” away. Indeed, if mother needs a
court order to keep her from consuming food and beverages supplied by people she
believes are drugging her, or a court order to convince her to bar from her home a person
she believes was intent on kidnapping her children, there are simply not enough court
orders in the world to ensure these children would be safe in her care.
              Moreover, until the juvenile court is able to resolve that underlying
uncertainty – i.e., whether mother is suffering from substance abuse or mental illness, or
is instead the victim of nefarious “friends” – it would be impossible to say that barring
those people from access to the children would do anything to ensure the children’s
safety. It is only after the court is able to intelligently assess the core problem in this case
that it might be able to craft the type of order mother seeks.
              Finally, in arguing that 24-hour supervision of her children would not have
been necessary to adequately ensure their safety in her home, mother seeks to distinguish
In re Stephen W. (1990) 221 Cal.App.3d 629, on the basis that the dependent child in that
case was an infant, whereas her older daughter was nearly eight years old at the time of
the disposition hearing and her younger daughter was five. Mother’s clear – albeit
implied – premise is that while infants require constant adult supervision, eight and five
year olds do not. We disagree. Just because children who have advanced beyond
toddlerhood do not generally require anyone to change their diapers, or spoon food into
their mouths, does not mean they are capable of taking care of themselves for significant
stretches of time. For mother to even suggest otherwise provides rather clear support for
the juvenile court’s disposition order.




                                              16
                                  DISPOSITION


            The judgment is affirmed.




                                             RYLAARSDAM, ACTING P. J.

WE CONCUR:



BEDSWORTH, J.



MOORE, J.




                                        17